Exhibit 10

 

[img1.gif]


 

William A. Osborn

Chairman and

Chief Executive Officer

February 20, 2007

 

Mr. Timothy P. Moen

Executive Vice President and

Head of Human Resources and Administration

 

Dear Tim:

 

This is to advise that I voluntarily terminate the Employment Security
Agreement, dated May 21, 2002, between myself and Northern Trust Corporation
effective the date hereof. Because of my seniority and longevity both at
Northern Trust and as Chairman and Chief Executive Officer, I have significant
equity ownership in Northern Trust and am retirement eligible. Accordingly, my
unique situation is such that an employment security agreement for me is
unnecessary.

 

If the foregoing is acceptable to Northern Trust Corporation, kindly so indicate
by signing this letter, which shall be kept in the permanent records and minute
books of the company to memorialize the termination of the Employment Security
Agreement.

 

Sincerely,

 

/s/ William A. Osborn              

William A. Osborn

 

Accepted and Agreed:

 

Northern Trust Corporation

 

By: /s/ Timothy P. Moen                      

Timothy P. Moen,

Executive Vice President and

Head of Human Resources and Administration

 

 

 

 